Exhibit 10.149

Countrywide Financial Corporation

Director’s Charitable Award Program

1.             PURPOSE OF THE PROGRAM

The Countrywide Financial Corporation Director’s Charitable Award Program
(the ”Program”) allows each eligible Director of Countrywide Financial
Corporation (the “Corporation”) to recommend that the Corporation make a
donation of up to $1,000,000 to the eligible tax-exempt organization(s) (the
“Donee(s)”) selected by the Director, with the donation to be made in the
Director’s name. The purpose of the Program is to attract highly qualified
individuals to serve as Directors and recognize the interest of the Corporation
and its Directors in supporting worthy educational institutions and other
charitable organizations.

2.                                      ELIGIBILITY

All persons serving as Directors of the Corporation as of January 1, 2002 shall
be eligible to participate in the Program. All Directors who join the
Corporation’s Board of Directors after that date shall be immediately eligible
to participate in the Program upon election to the Board.

3.                                      RECOMMENDATION OF DONATION

When a Director becomes eligible to participate in the Program, he or she shall
make a written recommendation to the Corporation, on a form approved by the
Corporation for this purpose, designating the Donee(s) which he or she intends
to be the recipient(s) of the Corporation donation to be made on his or her
behalf. A Director may revise or revoke any such recommendation by signing a new
recommendation form and submitting it to the Corporation. If donation
installment payments have commenced on behalf of a retired Director, he or she
may submit a new recommendation for the remaining unpaid portion only.


--------------------------------------------------------------------------------


4.                                      AMOUNT AND TIMING OF DONATION

Each eligible Director may choose one organization to receive a Corporation
donation of $1,000,000, or up to four organizations to receive donations
aggregating $1,000,000. Each recommended organization must be recommended to
receive a donation of at least $100,000. The donation will be made by the
Corporation in ten equal annual installments, with the first installment to be
made at the earlier of ten years after the Director’s retirement from the Board
or at the Board member’s death. Subsequent donation installments will be made on
or about July 1 of each year. If a Director recommends more than one
organization to receive a donation, each organization will receive a prorated
portion of each annual installment. Each annual installment payment will be
divided among the recommended organizations in the same proportion as the total
donation amount has been allocated among the organizations by the Director.

5.                                      DONEES

In order to be eligible to receive a donation, a recommended organization must
initially, and at the time each donation installment is to be made, qualify to
receive tax-deductible donations under the Internal Revenue Code, and be
reviewed and approved by the Corporation. A recommendation will be approved
unless it is determined, in the exercise of good faith judgment, that a donation
to the organization would be detrimental to the best interests of the
Corporation. If an organization recommended by a Director ceases to qualify as a
Donee, and if the Director does not submit a form to change the recommendation,
the amount recommended to be donated to the organization will instead be donated
to the Director’s remaining recommended qualified Donee(s) on a prorated basis.
If none of the recommended organizations qualify, the donation will be made to
an organization(s) selected by the Corporation.

2


--------------------------------------------------------------------------------


As each recommended organization is subject to approval prior to the time each
donation installment is to be made, there is no contractual obligation on behalf
of the Corporation to continue the donation installments once they have
commenced. In addition, the Corporation retains the right not to grant the
donation recommended for any ineligible organization to another qualified
organization.

6.                                      VESTING

A Director will be fully vested in the Program: (a) upon the completion of five
years of service as a Director, (b) in the event he or she terminates service
due to death, disability, or other circumstances as deemed appropriate by the
Board, or (c) if there is a Change of Control of the Company. For a Director who
is not fully vested, the donation amount will be determined in accordance with
the following schedule:

VESTING DATE

 

DONATION AMOUNT

 

 

 

 

 

Completion of one year of Board service

 

$

200,000

 

 

 

 

 

Completion of two years of Board service

 

400,000

 

 

 

 

 

Completion of three years of Board service

 

600,000

 

 

 

 

 

Completion of four years of Board service

 

800,000

 

 

 

 

 

Completion of five years of Board service

 

1,000,000

 

 

For persons serving as Directors as of January 1, 2002, Board service prior to
January 1, 2002 will be counted as vesting service.

3


--------------------------------------------------------------------------------


7.                                      FUNDING AND PROGRAM ASSETS

The Corporation may fund the Program or it may choose not to fund the Program.
If the Corporation elects to fund the Program in any manner, neither the
Directors nor their recommended Donee(s) shall have any rights or interests in
any assets of the Corporation identified for such purpose. Nothing contained in
the Program shall create, or be deemed to create, a trust, actual or
constructive, for the benefit of a Director or any Donee recommended by a
Director to receive a donation, or shall give, or be deemed to give, any
Director or recommended Donee any interest in any assets of the Program or the
Corporation. If the Corporation elects to fund the Program through life
insurance policies, a participating Director agrees to cooperate and fulfill the
enrollment requirements necessary to obtain insurance on his or her life.

8.                                      AMENDMENT OR TERMINATION

The Board of Directors of the Corporation may, at any time, without the consent
of the Directors participating in the Program, amend, suspend, or terminate the
Program.

9.                                      ADMINISTRATION

The Program shall be administered by the Corporation’s Compensation Committee
(the “Committee”). The Committee shall have plenary authority in its discretion,
but subject to the provisions of the Program, to prescribe, amend, and rescind
rules, regulations and procedures relating to the Program. The determinations of
the Committee on the foregoing matters shall be conclusive and binding on all
interested parties.

4


--------------------------------------------------------------------------------


10.                               CHANGE IN CONTROL

If there is a Change in Control of the Corporation, all participants serving as
Directors at the time of the Change in Control shall become immediately vested
in the Program, and, notwithstanding the provisions of Section 8, the Program
shall not thereafter be amended or terminated with respect to any person
participating in the Program at the time of the Change in Control. For the
purpose of the Program, the term “Change in Control” shall have the same meaning
as is defined for that term in the Countrywide Financial Corporation Change in
Control Severance Plan.

11.                               GOVERNING LAW

The Program shall be construed and enforced according to the laws of the State
of California, and all provisions thereof shall be administered according to the
laws of said State.

12.                               EFFECTIVE DATE

The Program effective date is January 1, 2002. The recommendation of a Director
will not be effective until he or she completes the Program enrollment
requirements.

5


--------------------------------------------------------------------------------


FIRST AMENDMENT
TO THE
COUNTRYWIDE FINANCIAL CORPORATION
DIRECTOR’S CHARITABLE AWARD PROGRAM

This First Amendment to the Director’s Charitable Award Program (the “Program”)
dated as of June 13, 2007 is made by Countrywide Financial Corporation (the
“Corporation”).

WHEREAS, the Corporation wishes to amend the Program, which became effective on
January 1, 2002, to limit participation to current participants.

NOW, THEREFORE, the Corporation hereby amends the Program, pursuant to Section 8
thereof, to limit participation in the Program to the current participants and
eliminate the eligibility of future Directors to participate in the Program,
effective as of June 13, 2007.

IN WITNESS WHEREOF, the Corporation has caused this First Amendment to be
executed as of the day and year first above written.

COUNTRYWIDE FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Marshall M. Gates

 

 

 

Marshall M. Gates

 

 

Senior Managing Director, Chief Administrative

 

 

Officer

 


--------------------------------------------------------------------------------